Exhibit 10.44 LOAN AGREEMENT (Addendum No. 2) WHEREAS: · This addendum serves to update the Loan Agreement (attached as Exhibit 10.1 to the Form 10-K/A-2 Coronus Solar Inc. filed with the SEC on December 10, 2010) between Jefferson Thachuk (the “Lender”) and Coronus Solar Inc. (the “Borrower”), and subsequently updated by Addendum No. 1, dated June 20, 2011 (attached as Exhibit 10.35 to the Form 10-K Coronus Solar Inc. filed with the SEC on June 27, 2011). · This addendum is current as of October 26, 2011. · A detailed chronology of the Loans, subsequent to June 20, 2011 is attached to this addendum as Exhibit A. · As at September 30, 2011, the principal amount of the Loans totaled CAD $204,500, plus USD $6,600. · As at October 26, 2011, the principal amount of the Loans totaled CAD $219,500, plus USD $6,600. RESOLVED: This addendum fairly and accurately characterizes the subsequent loan activity between the Lender and the Borrower. DATED:this 26th day of October, 2011. JEFFERSON THACHUK DAVID HOLMES Jefferson Thachuk David Holmes Lender Coronus Solar Inc., Director KENNETH BOGAS Kenneth Bogas Coronus Solar Inc., Director EXHIBIT A Loans from Shareholder - Jeff Thachuk As at October 26,2011 CAD USD Date Source Principal Principal 20-Jun-11 Opening Balance 11-Oct-11 Deposit - Total CAD219,500 USD6,600
